Citation Nr: 0500086	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-08 441A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of trauma to the lumbar spine with probable disc 
bulge at L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to January 
1996, plus an additional 8 years of unconfirmed service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the veteran filed his claim for an increased rating for 
a low back disability, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  While he has received a copy of the amended 
intervertebral disc regulations, the amended spinal 
regulations were not considered by the RO.  In addition, the 
Board notes that the veteran has not been afforded a VA 
examination under the new spinal regulations.  As such, a 
current examination is warranted.  

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:


1.  Obtain outpatient treatment records 
for the period from February 2001 to the 
present related to the claim on appeal 
from the Naval Hospital in Jacksonville, 
Florida.


2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
extent of his low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should complete 
the disability examination worksheets for 
the spine (except for that portion 
applicable to the cervical spine).


3.  Thereafter, the RO should re-
adjudicate the issue on appeal, including 
consideration of the amended spinal 
regulations.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


